Exhibit 10.5

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of December 30, 2011, is by and between
Electromed, Inc., a Minnesota corporation (the “Borrower”), and U.S. Bank
National Association, a national banking association (the “Bank”).

 

RECITALS

 

1.        The Bank and the Borrower entered into a Credit Agreement dated as of
December 9, 2009 (the “Credit Agreement,” which term shall include any
amendment, modification, supplement, extension, renewal, replacement, or
restatement thereof), as amended and restated by that certain Amended and
Restated Credit Agreement dated as of November 7, 2011, between the Bank and the
Borrower.

 

2.        The Borrower desires to amend certain provisions of the Credit
Agreement, and the Bank has agreed to make such amendments, subject to the terms
and conditions set forth in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

 

Section 1.            Capitalized Terms. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context otherwise requires.

 

Section 2.            Amendments. The Credit Agreement is hereby amended as
follows:

 

2.1        Definitions. Section 1.1 of the Credit Agreement is amended as
follows:

 

(a)        The definitions of “Termination Date” and “Applicable Margin” are
amended to read in their respective entireties as follows:

 

“Applicable Margin”: 3.08%.

 

“Termination Date”: The earlier of (a) December 31, 2013, or (b) the date on
which the Revolving Commitment is terminated pursuant to Section 7.2.



-1-

 

 

 

Section 3.            Effectiveness of Amendments. The amendments in this
Amendment shall become effective upon delivery by the Borrower of, and
compliance by the Borrower with, the following:

 

3.1        This Amendment duly executed by the Borrower.

 

3.2        A copy of the resolutions of the board of directors of the Borrower
authorizing the execution, delivery, and performance of this Amendment certified
as true and accurate by the Borrower’s secretary or assistant secretary, along
with a certification by such secretary or assistant secretary (i) that the
articles of incorporation of the Borrower provided to the Bank on December 9,
2009, have not been amended and the remain in full force and effect as of the
date hereof; (ii) that the bylaws of the Borrower provided to the Bank on
November 7, 2011, have not been amended and the remain in full force and effect
as of the date hereof, and (iii) as to each officer of the Borrower authorized
to execute this Amendment and any other instrument or agreement executed by the
Borrower in connection with this Amendment (collectively, the “Amendment
Documents”), and as to specimens of such officer’s signature and such officer’s
incumbency in such offices as such officer holds.

 

3.3        A certification by the chief manager of the Guarantor (i) that the
articles of incorporation of the Guarantor provided to the Bank on December 9,
2009, have not been amended and the remain in full force and effect as of the
date hereof; (ii) that the bylaws of the Guarantor provided to the Bank on
December 9, 2009, have not been amended and the remain in full force and effect
as of the date hereof, and (iii) as to each officer of the Guarantor authorized
to execute any Amendment Documents.

 

3.4        A consent by the Guarantor in the form of Exhibit A hereto, duly
executed by the Guarantor.

 

3.5        Good standing certificates for the Borrower and Guarantor from the
State of Minnesota issued as of a date acceptable to the Bank.

 

3.6        The Borrower shall have satisfied such other conditions as specified
by the Bank, including payment of all unpaid legal fees and expenses incurred by
the Bank through the date of this Amendment in connection with the Credit
Agreement and the Amendment Documents.

 

Section 4.            Representations, Warranties, Authority, No Adverse Claim.

 

4.1        Reassertion of Representations and Warranties, No Default. The
Borrower hereby represents that on and as of the date hereof and after giving
effect to this Amendment (a) all of the representations and warranties in the
Credit Agreement are true, correct, and complete in all respects as of the date
hereof as though made on and as of such date, except for changes permitted by
the terms of the Credit Agreement, and (b) there will exist no Default or Event
of Default under the Credit Agreement as amended by this Amendment on such date
that the Bank has not waived.

 



-2-

 



4.2        Authority, No Conflict, No Consent Required. The Borrower represents
and warrants that it has the power, legal right, and authority to enter into the
Amendment Documents and has duly authorized as appropriate the execution and
delivery of the Amendment Documents and other agreements and documents executed
and delivered by the Borrower in connection therewith by proper corporate
action, and none of the Amendment Documents and the agreements therein
contravenes or constitutes a default under any agreement, instrument, or
indenture to which the Borrower is a party or a signatory, any provision of the
Borrower’s articles of incorporation or bylaws, or any other agreement or
requirement of law, or results in the imposition of any Lien on any of the
Borrower’s property under any agreement binding on or applicable to the Borrower
or any of its property except, if any, in favor of the Bank. The Borrower
represents and warrants that no consent, approval, or authorization of or
registration or declaration with any Person, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by the Borrower of the Amendment Documents or other agreements and
documents executed and delivered by the Borrower in connection therewith or the
performance of obligations of the Borrower therein described, except for those
that the Borrower has obtained or provided and as to which the Borrower has
delivered certified copies of documents evidencing each such action to the Bank.

 

4.3        No Adverse Claim. The Borrower warrants, acknowledges, and agrees
that no events have taken place and no circumstances exist at the date hereof
that would give the Borrower a basis to assert a defense, offset, or
counterclaim to any claim of the Bank with respect to the Obligations.

 

Section 5.           Affirmation of Credit Agreement, Further References,
Affirmation of Security Interest. The Bank and the Borrower each acknowledge and
affirm that the Credit Agreement, as hereby amended, is hereby ratified and
confirmed in all respects and all terms, conditions, and provisions of the
Credit Agreement, except as amended by this Amendment, shall remain unmodified
and in full force and effect. All references in any document or instrument to
the Credit Agreement are hereby amended to refer to the Credit Agreement as
amended by this Amendment. The Borrower confirms to the Bank that the
Obligations are and continue to be secured by the security interests granted by
the Borrower in favor of the Bank under the Security Documents, and all of the
terms, conditions, provisions, agreements, requirements, promises, obligations,
duties, covenants, and representations of the Borrower under the Security
Documents and any and all other documents and agreements entered into with
respect to the obligations under the Credit Agreement are incorporated herein by
reference and are hereby ratified and affirmed in all respects by the Borrower.

 

Section 6.            Merger and Integration, Superseding Effect. This
Amendment, from and after the date hereof, embodies the entire agreement and
understanding between the parties hereto and supersedes and has merged into this
Amendment all prior oral and written agreements on the same subjects by and
between the parties hereto with the effect that this Amendment shall control
with respect to the specific subjects hereof and thereof.

 



-3-

 



 

Section 7.            Successors. The Amendment Documents shall be binding upon
the Borrower, the Bank, and their respective successors and assigns and shall
inure to the benefit of the Borrower, the Bank, and the Bank’s successors and
assigns.

 

Section 8.            Legal Expenses. As provided in Section 8.2 of the Credit
Agreement, the Borrower shall pay or reimburse the Bank, upon execution of this
Amendment, for all reasonable out-of-pocket expenses paid or incurred by the
Bank, including filing and recording costs and fees, charges and disbursements
of outside counsel to the Bank (determined on the basis of such counsel’s
generally applicable rates, which may be higher than the rates such counsel
charges the Bank in certain matters), and/or the allocated costs of in-house
counsel incurred from time to time, in connection with the Credit Agreement,
including in connection with the negotiation, preparation, execution,
collection, and enforcement of the Amendment Documents and all other documents
negotiated, prepared, and executed in connection with the Amendment Documents,
and in enforcing the obligations of the Borrower under the Amendment Documents,
and to pay and save the Bank harmless from all liability for any stamp or other
taxes that may be payable with respect to the execution or delivery of the
Amendment Documents, which obligations of the Borrower shall survive any
termination of the Credit Agreement.

 

Section 9.            Headings. The headings of various sections of this
Amendment are for reference only and shall not be deemed to be a part of this
Amendment.

 

Section 10.         Counterparts. The Amendment Documents may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document.

 

Section 11.        Governing Law and Construction. THE VALIDITY, CONSTRUCTION,
AND ENFORCEABILITY OF THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT
TO CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS. Whenever possible, each provision of
this Amendment and the other Loan Documents and any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto
shall be interpreted in such manner as to be effective and valid under such
applicable law, but, if any provision of this Amendment, the other Loan
Documents or any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto shall be held to be prohibited or
invalid under such applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Amendment, the other Loan
Documents or any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto.

 



-4-

 



Section 12.         Consent to Jurisdiction. AT THE OPTION OF THE BANK, THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS MAY BE ENFORCED IN ANY FEDERAL COURT OR
MINNESOTA STATE COURT SITTING IN HENNEPIN COUNTY; AND THE BORROWER CONSENTS TO
THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE
IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE BORROWER COMMENCES ANY ACTION
IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING
DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AMENDMENT, THE BANK
AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

 

Section 13.         Waiver of Jury Trial. EACH OF THE BORROWER AND THE BANK
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-5-

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

BORROWER:       ELECTROMED, INC.         By: /s/ Robert D. Hansen   Name: Robert
D. Hansen   Title: Chief Executive Officer       BANK:       By: /s/ Daniel J.
Miller   Name:  Daniel J. Miller   Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

-6-

 

EXHIBIT A TO

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

REAFFIRMATION OF GUARANTY

 

This REAFFIRMATION OF GUARANTY is executed as of December __, 2011, and is made
and given by Electromed Financial, LLC (the “Guarantor”) in favor of U.S. Bank
National Association (the “Bank”).

 

The Guarantor has executed and delivered to the Bank a Guaranty dated as of
December 9, 2009 (as amended, the “Guaranty”), in connection with the Credit
Agreement dated as of December 9, 2009 (as amended, restated, or otherwise
modified from time to time, the “Credit Agreement”), by and between Electromed,
Inc. (the “Borrower”) and the Bank, as amended and restated by that certain
Amended and Restated Credit Agreement dated as of November 7, 2011, between the
Bank and the Borrower, and the Notes (as defined in the Credit Agreement) made
by the Borrower in favor of the Bank. Capitalized terms used but not defined
herein shall have the meanings given in the Credit Agreement.

 

The Guarantor acknowledges that it has received a copy of the proposed First
Amendment to Amended and Restated Credit Agreement, to be dated concurrently
herewith (the “Amendment”). The Guarantor agrees and acknowledges that the
Amendment shall in no way impair or limit the rights of the Bank under the
Guaranty, and confirms that by, and subject to the terms and conditions of, the
Guaranty, the Guarantor continues to guaranty payment and performance of the
obligations of the Borrower to the Bank under the Credit Agreement and the Notes
as amended pursuant to the Amendment. The Guarantor hereby confirms that the
Guaranty remains in full force and effect, enforceable against the Guarantor in
accordance with its terms.

 

 

        ELECTROMED FINANCIAL, LLC         By:      Name:  Robert D. Hansen  
Title:  Chairman and Chief Executive Officer

 

 

 

 



-7-

